internal_revenue_service number release date index no legend disorder surgery department of the treasury washington dc person to contact telephone number in reference to cc ita - plr-103479-02 date date procedure dear this responds to your request for a ruling on whether the cost of surgery is within the definition of medical_care for purposes of the medical_expense_deduction under sec_213 of the internal_revenue_code facts taxpayer is diagnosed with a disorder and is planning to undergo surgery for procedure law and analysis a taxpayer may deduct expenses paid during the taxable_year not_compensated_for_by_insurance_or_otherwise for medical_care of the taxpayer spouse or dependent to the extent the expenses exceed percent of adjusted_gross_income under sec_213 sec_213 defines the term medical_care as amounts paid for the diagnosis cure mitigation treatment or prevention of disease or for the purpose of affecting any structure or function of the body sec_1_213-1 of the income_tax regulations provides in part that amounts paid for operations or treatments affecting any portion of the body are deemed to be for the purpose of affecting any structure or function of the body and are therefore paid for medical_care thus payments for medical_care include payments for hospital services nursing services medical laboratory surgical dental and other diagnostic and healing services x-rays medicine and drugs sec_213 provides that medical_care does not include cosmetic_surgery or similar procedures unless necessary to ameliorate a deformity arising from or related to an illness injury or congenital abnormality cosmetic_surgery includes any plr-103479-02 procedure that is directed at improving the patient’s appearance and that does not meaningfully promote the proper function of the body or treat disease revrul_73_201 1973_1_cb_140 and revrul_73_603 1973_2_cb_76 hold that vasectomies abortions and operations that render a woman incapable of having children affect a structure or function of the body and thus may qualify as medical_care under sec_213 the surgery taxpayer plans to undergo similarly affects a structure or function of the body and may qualify as medical_care the surgery is not directed primarily at improving taxpayer’s appearance and therefore is not a cosmetic procedure conclusion the costs paid for the surgery are medical_care for purposes of the medical_expense_deduction under sec_213 caveats a copy of this letter must be attached to any income_tax return to which it is relevant we enclose a copy of the letter for this purpose also enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under sec_6110 of the internal_revenue_code except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent sincerely clifford m harbourt senior technician reviewer associate chief_counsel income_tax accounting enclosures copy of this letter copy redacted for sec_6110 purposes
